 
 
I 
111th CONGRESS
2d Session
H. R. 5158 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2010 
Mr. Wilson of Ohio introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require Federal contractors and subcontractors to comply with certain reporting requirements and transparency standards. 
 
 
1.Short titleThis Act may be cited as the Summitville Procurement Protection Act. 
2.Requirements for Federal contractors and subcontractors 
(a)RequirementIn the case of a Federal contract awarded by any department or agency of the Federal Government, the contract shall require, as a condition of the contract, that the contractor— 
(1)shall comply with procurement reporting requirements and transparency standards in the performance of the contract; 
(2)shall require any subcontractor under the contract to comply with such requirements and standards; and 
(3)shall submit to the department or agency that awarded the contract a report regarding all subcontracts awarded in the performance of the contract, including the procedures used in awarding the subcontracts. 
(b)Reporting requirements and transparency standardsIn this Act, the term procurement reporting requirements and transparency standards means each of the following: 
(1)A requirement to publicize proposed contracting opportunities. 
(2)A requirement to select a contractor based on full and open competition, with the award going to the lowest-priced responsible qualified bidder, in the case of procurements conducted by sealed bidding, or the offeror whose proposal represents best value for the government, in the case of negotiated procurements. 
(3)A requirement to report information on which bidder or offeror received the contract award. 
(4)A requirement to disclose certain information to unsuccessful bidders or offerors. 
(5)The ability to access a copy of the contract of the winning bidder or offeror.
(c)Effective dateThe requirements of this section shall apply with respect to contracts entered into on and after the date occurring 90 days after the date of the enactment of this Act.  
 
